      Case 4:20-cv-01113-SWW-BD Document 17 Filed 12/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

TONY M. RUIZ,
ADC #157474

DOE                                                                   PLAINTIFFS

V.                        CASE NO. 4:20-CV-1113-SWW-BD

L. DAVIS, et al.                                                   DEFENDANTS
                                     ORDER

      The Court has received a Recommendation from Magistrate Judge Beth

Deere to dismiss some of the claims in this lawsuit.   The parties have not filed

objections. After careful review, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted as this Court’s findings in all

respects.

       Plaintiff John Doe is DISMISSED, without prejudice. Claims against

Defendant Clark are DISMISSED, without prejudice, and Defendant Clark is

DISMISSED from this lawsuit. To the extent Mr. Ruiz claims that his due

process rights were violated, those claims are also DISMISSED, without prejudice.

      IT IS SO ORDERED, this 8th day of December, 2020.

                                             /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE
